whistleblower 4496-15w petitioner v commissioner of internal revenue respondent docket no 4496-15w filed date p filed with the irs whistleblower office office form_211 application_for award for original information with respect to tp s the office offered p an award that had been reduced by on account of the sequester imposed by the budget control act of p accepted this award and in exchange for prompt payment waived his judicial appeal rights the office subsequently issued p a check in the agreed-upon amount after cashing the check p filed a petition challenging the reduction of his award r moved to dismiss held the office’s issuance of the check to p constituted its determination that he was entitled to an award in the agreed-upon amount sec_7623 because p filed his petition within days of the date on which the check was mailed to him we have jurisdiction to decide whether his waiver of his judicial appeal rights was valid and binding held further p’s agreement with the office whereby he explicitly waived his right to seek judicial review of the award is binding on him and he is precluded from chal- lenging the amount of the award in this court thomas c pliske and shine lin for petitioner john t arthur patricia p davis and richard l hatfield for respondent opinion lauber judge this whistleblower award case is before the court on a motion to dismiss for lack of jurisdiction filed by the internal_revenue_service irs or respondent in the case of nondiscretionary whistleblower awards sec_7623 provides any determination regarding an award may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter the irs whistle- blower office office offered petitioner an award that had been reduced by on account of the sequester imposed by the budget control act of petitioner accepted thi sec_1 all statutory references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar united_states tax_court reports his administrative and award in his acceptance letter he agreed to waive all of judicial appeal rights including his right to petition the united_states tax_court the office subsequently issued petitioner a check in the agreed-upon amount after cashing that check he filed a peti- tion challenging the reduction of his award on account of the sequester we must first ascertain the date on which the irs made the determination that triggered the start of the 30-day jurisdictional filing period we hold that the office made the determination in question when it issued the check to peti- tioner because he filed his petition within days of the date on which the check was mailed to him we conclude that we have jurisdiction to decide the validity of his waiver on that point we hold that petitioner is bound by his knowing and explicit waiver of his judicial appeal rights and hence that he may not contest the award that he accepted treating respondent’s motion to dismiss in this respect as a motion for summary_judgment we will grant the motion background the following facts are derived from the parties’ pleadings and motion papers including the exhibits attached thereto in date petitioner filed form_211 application_for award for original information the irs collected_proceeds from the target s identified by petitioner and concluded that he was entitled to an award under sec_7623 on date the office mailed him a preliminary award letter the first paragraph of this letter stated enclosed is a summary report that explains our preliminary award rec- ommendation in the amount of dollar_figure the second para- graph explained that t he budget control act of requires that certain automatic reductions take place as of date these required reductions include a reduction to awards paid under sec_7623 as a result your recommended award has been reduced by the third the court granted petitioner’s motion to proceed anonymously when referring to petitioner we will employ the masculine pronoun and posses- sive adjective without intending to create any implication concerning peti- tioner’s gender whistleblower 4496-15w v commissioner paragraph explained that awards payable under sec_7623 are subject_to federal tax reporting and withholding require- ments accordingly the irs withholds tax from award pay- ments that exceed dollar_figure the summary report explained in five numbered lines how the preliminary award recommendation amount was computed tax penalties interest and other_amounts collected based on information provided by whistleblower dollar_figure recommended award percentage collected_proceeds line recommended award percent line dollar_figure budget control act reduction line amount percent dollar_figure award after budget control act reduction line less line dollar_figure following line the summary report reiterated that the budget control act requires that certain automatic reductions take place as of date the preliminary award letter explained that petitioner had various options if he agreed with the award he was directed to check the appropriate box sign and date the response to summary report indicating his agreement and return the signed response to the office the letter explic- itly informed petitioner that b y checking the box that you agree with the preliminary award recommendation you agree to waive any judicial appeal rights with respect to the award_determination including filing a petition with the u s tax_court if petitioner submitted a signed response accepting the preliminary award recommendation the letter stated that the award will be processed for payment with payment being made as promptly as the circumstances permit reasons why a delay in payment may occur the letter noted include when there is not yet a final determina- tion of tax and when multiple whistleblowers have claimed an award with respect to the same tax_liability if petitioner disagreed with the preliminary award rec- ommendation the letter invited him to submit comments to the office immediately or to submit comments after exe- cuting a confidentiality agreement and reviewing additional information that the office would provide see sec_301 c proced admin regs in either event the office informed petitioner that a ny comments that we receive united_states tax_court reports will be considered in making the final_determination the letter emphasized this letter is not a final_determination for purposes of filing a petition with the united_states tax_court on december and petitioner’s counsel commu- nicated with the office about the preliminary award rec- ommendation these interchanges revealed that petitioner was content with the basic award_determination but ques- tioned the dollar_figure reduction on account of the sequester his lawyer asked whether if petitioner accepted the award with the dollar_figure reduction the irs would later pay him an additional dollar_figure if a court were to hold the sequestration reduction to have been improper the office replied no the irs will not subsequently compensate whistle- blowers if a whistleblower agrees to the award deter- mination the matter is concluded alternatively peti- tioner’s counsel asked whether the irs would accept peti- tioner’s agreement to the preliminary award recommendation subject_to an adjustment for the sequestration reduction if a court subsequently determines that the irs had no legal basis for making this reduction the office responded no we do not accept proposals for agreements that accept part of a determination by letter dated date petitioner’s counsel sent the office a response to summary report accepting the award petitioner signed this response form on december his counsel signed it on december and the office received it on december on this response form petitioner checked the box captioned as follows i agree with the preliminary award recommendation and accept it as the award_determination i waive all of my administrative and judicial appeal rights with respect to the award_determination including my right to petition the united_states tax_court although the preliminary award letter stated unambiguously that the office was offering a preliminary award recommendation in the amount of dollar_figure petitioner’s counsel expressed uncertainty in an email ex- change on december stating if i sign the agreement i am still not sure what number i am agreeing to the office replied that he was agreeing to dollar_figure viz the award recommendation payable net of the seques- ter reduction which was line less line in the table set forth in the preliminary award letter whistleblower 4496-15w v commissioner to by opting to leave the other boxes unchecked petitioner indicated that he did not wish to disagree with the prelimi- nary award comments regarding the summary report or to receive a more detailed explanation of the award recommendation after signing the confidentiality agreement and reviewing addi- tional documentation recommendation provide approximately two weeks after receiving petitioner’s response form the office sent him a check dated date in the amount of dollar_figure this figure rep- resented the award petitioner had accepted dollar_figure less federal_income_tax withholding of dollar_figure on date petitioner sought review in this court characterizing the date check as a final notice of determina- tion issued to him by the office he contends that the office lacked legal support for reducing his recommended award by on account of the sequester respondent has moved to dismiss for lack of jurisdiction a jurisdiction discussion the tax_court is a court of limited jurisdiction and we must ascertain whether the case before us is one that con- gress has authorized us to consider see sec_7442 81_tc_879 in deter- mining whether we have jurisdiction over a given matter this court and the courts of appeals have given our jurisdic- tional provisions a broad practical construction rather than a narrow technical one 68_tc_779 when a statute is capable of two interpretations we are inclined to adopt a construction which will permit us to retain jurisdiction without doing violence to the statutory language 61_tc_97 in his motion to dismiss for lack of jurisdiction respondent contends that we lack jurisdiction because petitioner did not file his petition within days of the office’s determina- tion this court has developed a fairly robust body of case law addressing the question of when a determination is made in cases where the office declines to make an award see eg 137_tc_37 135_tc_70 but we united_states tax_court reports do not appear to have addressed this timing issue in a case such as this where the office has notified the whistleblower that an award will be forthcoming the date preliminary award letter explicitly stated that it was not a final_determination for purposes of filing a petition with the united_states tax_court that being so respondent initially contended that the office’s determination should be regarded as having been made either on the date on which petitioner signed the response form date or the date on which the office received that form date both dates are more than days from date when petitioner filed his petition petitioner contends that the office made its determination when it issued him a check in payment of his award and that his petition was filed timely within days of that date on this point respondent now seems to agree with peti- tioner in supplemental briefing submitted at the court’s request respondent confirmed that the office effectuates an agreed award by making payment of the agreed amount and until the agreed award is paid there can be no determina- tion respondent acknowledges that it is possible for the recommended award amount contained in a preliminary award recommendation to change eg because the target taxpayer could receive a refund reducing the amount of col- lected proceeds and thereby reducing the amount of any rec- ommended award thus the award a whistleblower can expect to receive remains subject_to change until respondent makes a final award_determination or issues an award pay- ment for any agreed award although we are not bound by the parties’ views with respect to our jurisdiction 143_tc_297 we agree that on the facts involved here the day window must be calculated by reference to the issuance of the award check in the case of a favorable award decision the office’s determination denotes a decision that the whistleblower will receive an award in a specific amount as respondent acknowledges the award that the office proposed in its date letter remained uncertain even after petitioner accepted it because it was subject_to conditions subsequent that could cause the award amount to be reduced petitioner received no intervening communication whistleblower 4496-15w v commissioner from the office such as a determination_letter confirming the final amount of his award that being so on the basis of the regulations that existed at that time he could not know that he would actually receive an award in the agreed- upon amount until the check was in fact issued to him this conclusion is consistent with the framework set forth in the regulations which specify different procedures for favorable and adverse decisions on whistleblower claims if the office concludes that a whistleblower is entitled to an award it prepares and sends him a preliminary award rec- ommendation see sec_301_7623-3 proced admin regs this document must notify the whistleblower that the irs cannot determine or pay any award until there is a final_determination of tax ibid if the whistleblower takes no action in response to the preliminary award recommendation the office will issue a determination_letter id subpara but if as here the whistleblower has executed an award consent form agreeing to the amount of the award and waiving the whistleblower’s right to appeal the award deter- mination the office will not send a determination_letter and will make payment of the award as promptly as circumstances permit id subpara as we have noted before sec_7623 is unusual as a jurisdiction-conferring provision because it does not pre- scribe any particular form of notice to the would-be peti- tioner whistleblower 22231-12w v commissioner tcmemo_2014_157 108_tcm_124 in prior cases w e have held that the name or label of a document does not control whether the document constitutes a determina- tion and that our jurisdiction is established when the respondent noted on brief that the office plans to revise its prelimi- nary award letter to clarify that if the preliminary award amount changes after the whistleblower submits his response form accepting the award the whistleblower will have the opportunity to seek further administrative and judicial review with respect to the revised award amount these regulations finalized on date apply to information submitted on or after that date and to claims for award under sec_7623 that were then open see t d 2014_36_irb_486 a final_determination of tax is deemed to have occurred if the irs has collected the relevant proceeds and either the statutory period for filing a refund claim has expired or the target s have agreed to the tax_liability and waived any right to seek a refund sec_301_7623-4 proced admin regs united_states tax_court reports commissioner issues a written notice that embodies a deter- mination cooper t c pincite in this case the office did not issue a final_determination letter confirming the amount of petitioner’s award we accordingly hold that the office issue d a written notice that embodie d its deter- mination by issuing the award check and that this action notified petitioner of the final administrative decision regarding his claims in accordance with the established procedures id pincite because petitioner filed his petition within days of the date on which that check was mailed to him we have jurisdiction to decide this case b waiver of appeal rights the second argument advanced by respondent in his motion to dismiss for lack of jurisdiction is that petitioner by accepting the award waived his right to challenge that award in this court this does not appear to be an argument that we lack jurisdiction to decide this case rather it is an argument that we should assume jurisdiction and decide the waiver issue against petitioner under these circumstances we will recharacterize respond- ent’s motion to dismiss in part as a rule motion for summary_judgment doing so will not prejudice petitioner because all relevant facts are agreed and the dispositive question is a legal issue that petitioner fully addressed in responding to the motion see del-co w v commissioner tcmemo_2015_142 110_tcm_119 we find that there are no disputed issues of material fact concerning this question and that a decision on the validity of peti- tioner’s waiver may appropriately be rendered as a matter of law see rule b 98_tc_518 aff ’d 17_f3d_965 7th cir respondent errs in citing tree-tech inc v commissioner tcmemo_2011_162 102_tcm_31 for the proposition that we lack jurisdic- tion in these circumstances in that case we held that we lacked jurisdic- tion because the taxpayer had not received a notice_of_determination con- cerning worker classification or any other notice that served as a ticket to the court see id t c m cch pincite here we have jurisdiction because the office furnished petitioner with notice of its determination by issuing him the award check and he timely petitioned this court whistleblower 4496-15w v commissioner in a federal tax case a settlement agreement outside the scope of sec_7121 or sec_7122 may be reached through offer and acceptance evidenced by an exchange of letters or even in the absence of a writing lamborn v commissioner tcmemo_1994_515 under principles of contract law we enforce such settlements as binding agreements haiduk v commissioner tcmemo_1990_506 60_tcm_864 the compromise and settlement of tax cases is gov- erned by general principles of contract law taxpayers often waive the right to seek judicial review in connection with resolution of tax disputes and this court and others have regularly enforced such agreements see 328_f3d_760 5th cir ruling that taxpayers waived judicial review in this court by signing form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassess- ment 117_tc_324 ruling for irs in part because taxpayers signed form_4549 income_tax examination changes by which they explicitly waived the right to contest in the tax_court their tax_liability for the years at issue estate of duncan v commis- sioner tcmemo_2016_204 at same estate of deese v commissioner tcmemo_2007_362 ruling that tax- payers waived judicial review in this court by signing form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment here upon accepting the award petitioner expressly waived the judicial appeal rights he would otherwise have had with respect to the office’s determination he signed the response to summary report and checked the box con- firming that he agree d with the preliminary award rec- ommendation and accept ed it as the award_determination he waived all of his administrative and judicial appeal rights with respect to the award_determination including his right to petition the united_states tax_court in exchange for waiving his judicial appeal rights petitioner obtained the benefit of his bargain with the irs by receiving immediate payment of viz dollar_figure less federal_income_tax withholding of dollar_figure petitioner signed the response form waiving his judicial appeal rights in order to obtain prompt payment of his award his effort to obtain the benefit of immediate payment the agreed-upon award united_states tax_court reports while later seeking judicial review directly contravenes the regulatory framework which provides for payment only after all issues have been finally determined by seeking judicial review after explicitly waiving his right to seek judicial review petitioner violated his agreement with the office petitioner advances three principal contentions in urging that we give no effect to his waiver first he notes that con- gress has conferred upon this court exclusive subject matter jurisdiction to review whistleblower awards should the court decline to review respondent’s administrative determination he says the court will deny him the only venue appropriate to review the sufficiency of the office’s decision this argument is wholly unconvincing petitioner had an obvious avenue for securing judicial review of the sequester reduction that the office believed to be required he could have disagreed with the preliminary award recommendation and submitted comments expressing his disagreement with or without reviewing additional documentation from the office had he done so and had the office stuck to its guns he would have received a final_determination letter from which he could have appealed to this court instead he chose to get his cash immediately and in consideration thereof waived his right to seek judicial review he has no one but himself to blame for the unavailability of a judicial venue for review of his sequester claim second petitioner contends that his waiver was invalid because the parties did not have a meeting of the minds according to petitioner the documents setting forth the pro- posed award caused confusion and are ambiguous specifi- cally petitioner contends that the preliminary award letter and attached summary report did not clearly explain whether the award to which he was agreeing was dollar_figure the gross amount unreduced by the sequester or dollar_figure the net amount after reduction by the sequester on this point we discern no ambiguity in the documents that collectively constitute the parties’ agreement the we need not consider whether petitioner’s waiver would be given effect if the office had invoked a condition_subsequent and reduced the amount of the award specified in the preliminary award recommendation whistleblower 4496-15w v commissioner preliminary award recommendation preliminary award letter explicitly stated that the office was offering a in the amount of dollar_figure that letter does not even mention the dollar_figure figure the next paragraph recited the require- ments of the budget control act and informed peti- tioner that your recommended award has been reduced by emphasis added there was nothing ambiguous about this letter it told petitioner in plain terms that his award net of reduction on account of the sequester was dollar_figure the summary report that the office enclosed with its letter was equally unambiguous in five bolded lines it walked petitioner through the award calculation line showed dollar_figure as the collected_proceeds multiplied by the recommended award percentage of line showed dollar_figure as the budget control act reduction line line showed dollar_figure as the award after budget control act reduction ie line less line the sum- mary report consistently with the preliminary award letter clearly informed petitioner that the office was offering him an award of dollar_figure petitioner urges that his email exchanges with the office left him confused about the size of the award he was accepting where as here an agreement is unambiguous in its essential terms we confine our examination to the four corners of the agreement and do not consider extrinsic or parol evidence see 105_tc_157 aff ’d 86_f3d_260 1st cir 100_tc_319 aff ’d 47_f3d_168 6th cir but even if we were to consider these email exchanges they would not lead to a different result when petitioner displayed uncertainty about what number he was agreeing to the office replied that he was agreeing to dollar_figure viz the award recommendation payable net of the sequester reduction which was line less line in the calculation set forth in the preliminary award letter in general settlements reached before a petition is filed with this court will not be set_aside absent fraud or mutual mistake 122_tc_133 see 332_us_625 795_f2d_566 6th cir aff ’g tcmemo_1984_53 a party’s unilateral mis- united_states tax_court reports take by contrast generally will not suffice to invalidate a contract unless it was induced in some way by the other party see 86_tc_285 aff ’d 817_f2d_706 11th cir if there was any mistake concerning the magnitude of the award the office was offering we find that it was a unilateral mistake on petitioner’s part and that this mistake was not induced by respondent finally noting that he received a check for dollar_figure and not dollar_figure petitioner asserts that he is not bound by his waiver because the irs committed a breach of the contract but as petitioner acknowledges the difference between these amounts dollar_figure is solely attributable to federal_income_tax withholding the preliminary award letter explicitly advised petitioner that awards payable under sec_7623 are subject_to federal tax reporting and withholding require- ments accordingly the irs withholds tax from award pay- ments that exceed dollar_figure in his petition he acknowledged that the dollar_figure represented withholding of taxes and was computed a sec_39 the top marginal tax_rate times dollar_figure the amount payable to petitioner after seques- tration and attorney fees by accepting the award petitioner agreed that federal_income_tax would be withheld from it he does not appear to contend that the amount withheld was incorrect and even if the amount withheld were incorrect petitioner would report that amount as a payment on hi sec_2015 tax_return ie as federal_income_tax withheld on line form_1040 u s individual_income_tax_return in effect he would get a credit for the withholding_tax paid because the amount of in wakefield v commissioner tcmemo_2015_4 109_tcm_1016 n we explained a unilateral mistake as follows as with a contract a unilateral mistake generally will not justify relief from an otherwise valid stipulation nor will it support adoption of the mistaken party’s interpretation see korangy v commis- sioner tcmemo_1989_2 56_tcm_989 if the mistake of one party to a written instrument is in thinking that it con- tains a larger promise by the other party than in fact it does and the other party has no reason to know of this mistake of course the mis- taken party cannot hold the other to the larger promise that he did not make quoting corbin on contracts sec aff ’d 893_f2d_69 4th cir whistleblower 4496-15w v commissioner the check dollar_figure plus the amount of the credit dollar_figure equals dollar_figure the agreed-upon award peti- tioner received the full amount that he had bargained for the office did not breach its contract with petitioner by withholding_tax and his waiver was valid in sum petitioner waived his judicial appeal rights in order to receive prompt payment of his award and the office fully performed its side of the bargain we will accordingly enforce the agreement reached by the parties give effect to petitioner’s waiver of his right to judicial review and grant summary_judgment for respondent sustaining the office’s determination to reflect the foregoing an order will be entered denying respond- ent’s motion to dismiss for lack of jurisdiction and for respondent judgment summary granting f petitioner attempts to do an end run around his waiver and obtain judicial review of his contention that the sequester reduction was im- proper by contending the office lacked statutory authority to implement the sequester and hence that his agreement with the office including the waiver was illegal and unenforceable this argument does not hold water even if the office were incorrect in its belief that a sequester reduction was required this would not render the parties’ agreement ille- gal when a controversy is settled it often happens that a party has available to it a legal argument that it elects not to pursue because it de- sires closure in the form of an immediate settlement that is precisely the situation here petitioner could have chosen to pursue his legal theory that the office lacked statutory authority to implement the sequester but he chose to waive that right because he wished to receive his multi-million- dollar award immediately he cannot plausibly contend that his agreement with the office is illegal on the basis of an argument that he waived the right to make
